—Appeals by the defendant Commercial Union Insurance Company from (1) an order of the Supreme Court, Orange County (Owen, J.), dated June 23, 1998, and (2) an order of the same court, dated September 16, 1998, which denied its motion for reargument.
Ordered that the appeal from the order dated September 16, 1998, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the order dated June 23, 1998, is affirmed, for reasons stated by Justice Owen at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.